Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is issued in response to amendment filed 4/26/2021.
	Claims 1-2, 4-20 were amended. Claim 3 was canceled. No claims were added.
Claims 1-2, 4-20 are pending.	

Claim Objections
Claim 17 is objected to because of the following informalities:  the recited limitation of claim 17 is incomplete.  Appropriate correction is required.


Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
Regarding Claim 1;
Applicant argues Patton fail to disclose “transmitting … an instruction to copy new media by one or more computing devices”.
Examiner disagrees. As stated in the rejection below, its admitted by the office action Patton doesn’t explicitly disclose transmitting, to one or more computing devices … instruction to copy new media generated by the one or more computing devices as shown in Para. 0073 wherein the capturing of new image which corresponds to new media by a camera corresponds 
Applicant argues Diab does not copy the motion data (even new motion data).
Examiner disagrees. Diab in the combination of Patton in view of Diab disclose as shown in Para. 0099, the method of detecting new motion, wherein the stored and transmitted to other device corresponds to copy.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 9, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 


Regarding Claims 1, 13, and 20, Patton discloses a method for storing data, comprising: 
receiving. From one or more computing devices, location information associated with one or more computing device (Para. 0028, wherein the method of generated by a user in rea-time or near-real time an event corresponds to receiving, Patton);
	detecting, based at least in part on the location information, a location of the one or more computing devices (Para. 0029, wherein the detection of an event on the user device receives a content which includes a geographic location as shown in Para, 30 which corresponds to location of a computing device). Patton discloses all the limitations as stated above. However, Patton doesn’t explicitly disclose transmitting to the one or more computing devices, based at least in part on detecting the location of the one or more computing devices relative to the geo fence, an instruction to copy new media generated by the one or more computing devices during a previous time period and currently stored on the one or more computing devices. On the other hand, Diab disclose transmitting to the one or more computing devices, based at least in part on detecting any new motions which corresponds to new media in the location of the one or more computing devices relative within certain period of time to the geo fence, an instruction to copy new media generated by the one or more computing devices (Para. 0073, wherein the images generated by a camera device corresponds to new media generated by one or more devices, and Para. 0114, which further describe the instruction to interact with other computing devices, Diab) 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Patton, with the teachings of Diab, to transmit the user location. Modification would have been obvious to one of ordinary skill in the art to communicate other computing devices to determine trigger events have occurred as shown in Para. 0100 and to ensure the safety of other users within the determined geographic location as shown in Para. 0099.
receiving, based at least in part on transmitting the instruction to copy the new media detecting the location of the one or more computing devices (Para. 0090, wherein any motion detected is send to other device according to the time and location as shown in Fig. 3, step 321, step 370, Diab) relative to the geo fence and based at least in part on detecting the new media on the one or more computing devices, one or more copies of the new media currently stored on the one or more computing devices (Para. 0045, wherein the method of event can be additionally associated with the event time frame corresponds to new media, and wherein dynamically or predetermined event based on the location of the device corresponds to automatically generating,  and Para. 0054, Patton);
storing the copied new media on a backup storage device (Para. 0033, wherein the method of storing the generated content corresponds to storing the copied new media, Patton); and

In addition Claim 13, recites;
a processor; Memory in electronic communication wot the processor; and instruction stored in the memory, the instruction being executable by the processor (Para. 0118, Patton).
Regarding Claims 2, and 19, Patton in view of Diab discloses a method of claim 1, further comprising transmitting the copied new media to at least one of a social media platform and another computing device (Para. 33, wherein the method content posted to other users which corresponds to transmitting the copied new media to at least one of the social media platform and another computing device wherein the second user is another device, Patton).
Regarding Claim 5, Patton in view of Diab discloses a method of claim 1, further comprising
comparing the copied new media to media previously stored on the backup storage device and storing copied new media that is different from the previously stored media (Para. 0098, wherein the method of comparing the content with the plurality of content corresponds to comparing the copied new media to previously stored media, Patton).
Regarding Claims 6, and 15, Patton in view of Diab discloses a method of claim 1, further comprising

Regarding Claims 9, and 16, Patton in view of Diab discloses a method of claim 1, wherein the one or more computing
devices include at least one of a smart phone, a table computer, a laptop computer, a digital camera, and a desktop computer (Para. 0032, Patton).
Regarding Claims 10, Patton in view Diab discloses a method of claim 1, wherein the defined geographic area is a property monitored by an automation and/or security system (Para. 0060, Diab).
Regarding Claims 11, Patton discloses a method of claim 1, wherein the one or more computing devices are mobile computing devices (Para. 0032, Patton).
Regarding Claim 12, Patton in view of Diab discloses a method of claim 1, further comprising providing remote access to the stored copied media from any of the one or more computing devices (Para. 0032, Patton).
Regarding Claim 14, Patton in view of Diab discloses an apparatus of claim 3, wherein the instructions are further executable by the processor to:
group the stored copied new media by location, or event (the term “or” is alternative term, are can be address either the event or the location, and not both should satisfy the claimed limitation, Para. 0034, wherein the method of aggregating the new copied based on the content which is further defined in Para. 0035 by the location, and Para. 0044, wherein the copied media aggregated by the event, Patton).

Regarding Claim 18, Patton in view of Diab discloses an apparatus of claim 13, wherein the media includes at least one of video, pictures, social media posts and/or conversations, text messages, audio recordings, and geo location history (Para. 0030, Patton).

Claims 4, and 7-8,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. (Patton hereinafter) US Patent Application Publication No. 20150186497 filed March 10, 2015 in view of Diab et al. (Diab hereinafter) US Patent Application Publication No. 20130091213 filed May 31, 2013 and published April 11, 2013 and further in view of Cornett et al, (Cornett hereinafter) US Patent Application Publication No. 20100321500 filed June 18, 2009.
Regarding Claim 4, Patton in view of Diab discloses a method of claim 1, wherein the new media includes at least one of video, pictures, social media posts and/or conversations, text messages, audio recordings, and geo location history (Para. 0030, Patton). Patton discloses all the limitation as stated above. However, Patton doesn’t explicitly disclose a security camera recording from one or more cameras of a security system within the defined geographic area. On the other hand, Cornett discloses a security camera recording from one or more cameras of a security system within the defined geographic area as shown in Fig. 2, Para. 0020, wherein the video images corresponds to recording, and the defined area as shown in more details in Para. 0025. 

Modification would have been obvious to one of ordinary skill in the art to communicate other computing devices to document and share the images captured by the security camera to monitor any activities to improve the safety of the surveillance area as shown in Para. 0025, Cornett.
Regarding Claim 7, Patton in view Diab and further in view of Cornett discloses a method of claim 1, further comprising: 
grouping the stored copied new media by at least one of location and event wherein the new media comprises security camera recording from one or more cameras of a security system within the defined geographic area (Para. 0030, Patton, and Para. 0020, Cornett).
Regarding Claim 8, Patton in view of Cornett discloses a method of claim 1, further comprising controlling security features of a security system based on a detected location of the one or more computing devices (Fig. 2, Para. 0029, Cornett).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rahman et al. 20120313746, related to Techniques for device control using sensory input are described, including receiving input from one or more sensors, processing the input to 
Rahman et al. 20140210640 related to Techniques for data-capable band management in an integrated application and network communication data environment are described, including setting a goal, the goal comprising a threshold for an activity, receiving input from one or more sensors coupled to a wearable computing device over a time period, processing the input to generate a signal indicating whether the goal is achieved over the time period, generating a control signal, the control signal configured to initiate execution of an operation if the signal indicates the goal is achieved over the time period, and displaying on a user interface in data communication with the wearable computing device a log indicating the activity associated with the input received over the time period.
Schlicht et al. 20100142448 related to In embodiments of the present invention improved capabilities are described for a mobile, broadband, routable internet that may enable devices in which a plurality of mobile devices interact as nodes in a mobile ad hoc network and in which packets are IP routable to the individual device independent of fixed infrastructure elements. Certain devices may be enabled on the mobile broadband routable internet by one or more enablers associated with the mobile broadband routable internet.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 2, 2021